Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Lamont Nicholson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Contrary to Nicholson’s assertion on appeal, our decision in United States v. Williams, 808 F.3d 253 (4th Cir. 2015), does not apply. Accordingly, we affirm for the reasons stated by the district court. United States v. Nicholson, No. 5:07-cr-00045-FL-1 (E.D.N.C. Jan. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED